Relator alleges that we were in error in failing to sustain his proposition that Article 577, C. C. P., requires that the dismissal of any case or the waiver of the graver portion of the charge can only be had by a written statement from the State's Attorney setting out his reasons therefor which shall also have the consent of the judge. This statute relative to the attorney setting out his reasons for such dismissal in writing has been held to be merely directory and not mandatory. See Wallace v. State, 145 Tex.Crim. R., 170 S.W.2d 762. A substantial compliance with this statute is sufficient. See Ex Parte Rusk, 128 Tex.Crim. R., 79 S.W.2d 865.
We think this cause was properly disposed of in the original opinion and the motion is therefore overruled.